        Case 1:18-cv-04079-SCJ Document 48 Filed 07/23/20 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION
                                       )
DELUTHA H. KING, individually and
                                       )
as the Executor of the Estate of Cecil
                                       )
C. Keck and of the Estate of Mabel W.
                                       )
Keck, LOIS W. KING, RONALD H.
                                       )
LOVING, and KRISTIE L. TAYLOR,
                                       )
                                       )    Case No.
       Plaintiffs,
                                       )
                                       )    1:18-cv-04079-SCJ
v.
                                       )
                                       )
KOVACK SECURITIES, INC. and
                                       )
BRIAN KOVACK,
                                       )
                                       )
       Defendants.
                                       )

         JOINT MOTION FOR AMENDED SCHEDULING ORDER

      Plaintiffs Delutha H. King, individually and as the Executor of the Estate of

Cecil C. Keck and of the Estate of Mabel W. Keck, Lois W. King, Ronald H.

Loving, and Kristie L. Taylor (collectively “Plaintiffs”) and Defendants Kovack

Securities, Inc. and Brian Kovack (collectively “Defendants”) respectfully request

that the Court enter an Amended Scheduling Order providing the Parties with a

three month expert discovery period following the four month fact discovery

period set forth in the Court’s Scheduling Order (Doc. 23). In support of this Joint

Motion, the Parties show the Court as follows:
              Case 1:18-cv-04079-SCJ Document 48 Filed 07/23/20 Page 2 of 5




         1.       On December 7, 2018, the Court entered a Scheduling Order

assigning this case to a four (4) month discovery track. (Doc. 23.)

         2.       Pursuant to the Court’s Scheduling Order and the Local Rules, the

discovery period begins on August 12, 2020 and ends on December 14, 2020.

         3.       Following this Court’s Order on Defendants’ Motion to Dismiss (Doc.

44), the Parties held a supplemental discovery planning conference.

         4.       During this planning conference, both Parties acknowledged that they

each contemplate retaining one or more expert witnesses to provide testimony at

trial.

         5.       The Parties further discussed that these experts’ opinions would likely

be based on the documents and information disclosed during the four month

factual discovery period. For this reason, the Parties do not believe that they can

efficiently disclose expert witnesses and prepare the expert reports required by

Fed. R. Civ. P. 26(a)(2) until the end of the factual discovery period.

         6.       Moreover, even if the Parties were able to disclose expert witnesses

during the four month discovery period, the Parties do not believe that the current

four month discovery period is sufficient to complete both factual discovery and

expert discovery simultaneously, especially given ongoing challenges presented by

the COVID-19 pandemic.

                                            2 of 4
            Case 1:18-cv-04079-SCJ Document 48 Filed 07/23/20 Page 3 of 5




       7.       Based on the foregoing, the Parties believe that this action can be

most efficiently prosecuted by the inclusion of a three month expert discovery

period following the four month factual discovery period.

       8.       Accordingly, the Parties respectfully request that the Court amend its

prior Scheduling Order to provide the Parties with a three month discovery period

with the following deadlines:

                 Event                                     Deadline
Expert Discovery Period Begins               December 14, 2020
Disclosure of affirmative expert             December 14, 2020
witnesses and service of expert reports
pursuant to Fed. R. Civ. P. 26(a)(2)
Deadline for deposing affirmative expert     January 28, 2021
witnesses
Deadline for disclosure of rebuttal          February 11, 2021
expert witnesses and service of expert
reports pursuant to Fed. R. Civ. P.
26(a)(2)
Deadline for deposing rebuttal expert        March 14, 2021
witnesses
Expert Discovery Period Ends                 March 14, 2021

       9.       Good cause exists for the requested amendment to the Court’s

Scheduling Order because the Parties believe that the three month expert discovery

period is necessary for the parties to efficiently complete discovery and prepare

this case for trial.




                                         3 of 4
        Case 1:18-cv-04079-SCJ Document 48 Filed 07/23/20 Page 4 of 5




      WHEREFORE, the Parties respectfully request that the Court enter an

Amended Scheduling Order providing for a three month expert discovery period

following the fact discovery period. A proposed order granting this relief is

attached.

      Respectfully submitted this 23rd day of July, 2020.

HUNGELING RUBENFIELD LAW                  PARKER, HUDSON, RAINER &
                                          DOBBS LLP

/s/ Adam S. Rubenfield (by express /s/ G. Wayne Hillis, Jr.
permission)                        G. Wayne Hillis, Jr.
David J. Hungeling                 Georgia Bar No. 354090
Georgia State Bar No. 378417       Justin P. Gunter
Adam S. Rubenfield                 Georgia Bar No. 969468
Georgia State Bar No. 419033       303 Peachtree Street, N.E.
Peachtree 25th, Suite 599          Suite 3600
1718 Peachtree Street              Atlanta, Georgia 30308
Atlanta, Georgia 30309             Tel: 404-523-5300
Tel: (404) 574-2466                Fax: 404-522-8409
Fax: (404) 574-2467                gwh@phrd.com
david@hungelinglaw.com             jgunter@phrd.com
adam@hungelinglaw.com

Counsel for Plaintiffs                    Counsel for Defendants




                                      4 of 4
        Case 1:18-cv-04079-SCJ Document 48 Filed 07/23/20 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I hereby certify that on this day I electronically filed the foregoing JOINT

MOTION FOR AMENDED SCHEDULING ORDER with the Clerk of Court

using the CM/ECF system, which will automatically send email notification of

such filing to the following attorneys of record:

                          David J. Hungeling
                          Adam S. Rubenfield
                          Peachtree 25th, Suite 599
                          1718 Peachtree Street
                          Atlanta, Georgia 30309
                          david@hungelinglaw.com
                          adam@hungelinglaw.com

      This 23rd day of July, 2020.

                                       /s/ Justin P. Gunter
                                       Justin P. Gunter
